Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 20 and 21 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 20 and 21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The term “cell” as defined by the specification at page 72 line 24-25 states that a human embryo is encompassed by the term “cell,” wherein the Cas13d protein and guide molecule are injected into the human embryo. The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
The claims are drawn to a non-naturally occurring CRISPR-associated (Cas) system that comprises at least one Cas13d protein comprising at least 95% sequence identity to SEQ ID NO: 189 or a nucleic acid encoding said protein, and at least one guide RNA (gRNA) that hybridizes with target RNA, and wherein the Cas13d forms a complex with the gRNA and gRNA directs the complex to the target RNA.  
The breadth of the claim
The breadth of the claim is rather broad.  The broadest claim encompasses a system that targets any type of the RNA molecules for a wide variety of purposes including nicking, activating, deactivating, visualizing, labeling, binding, enriching, depleting, editing, trafficking, splicing and making the one or more target RNA molecules.  
The teaching from the specification and presence of working examples
The specification teaches computational identification of a type VI-like Cas ribonuclease family (example 2).  The specification teaches that a smallest class 2 CRISPR effectors is a family of uncharacterized putative class CRISPR-Cas comprising 2 predicted HEPN ribonuclease motifs.  The specification teaches that the type VI CRISPR-Cas13 superfamily is exemplified by sequence divergent, single effector signature nucleases and the presence of two HEPN domains.  The specification teaches the candidate effectors have no significant sequence similarity to previously described Cas13 enzymes, and this putative CRIPR is designated as Type IV Cas13d.  The specification teaches the characterization of Cas13d from Eubacterium siraeum, which demonstrates RNA specific RNAse activity in vitro (see example 3).  The specification teaches identification of Cas13d orthologs in eukaryotic cells, and synthesized 7 human codon-optimized version of 7 orthologs from the Cas13d family.  The specification teaches 2 of the orthologs, RfxCas13d and AdmCas13d, efficiently knocked down mCherry protein levels, whereas EsCas13d, RaCas13d and RffCas13d exhibited limited knockdown.  The specification further teaches RfxCas13d variant Cas13d-NLS has RNA targeting activity in mammalian cells for knockdown, exon skipping, and cleaving labeled detector. The specification teaches SEQ ID NO: 189 is an exemplary Cas13d protein from e-k87-11092736 (see page 25), whereas SEQ ID NO: 190 is an exemplary consensus DR nucleic acid sequences that goes with SEQ ID NO: 189 (see page 25).  
However, the specification does not teach which Cas13d protein SEQ ID NO:189 encodes as those described in the examples.  It is unclear whether this is the ortholog with limited function or the RfxCas13d variants which demonstrates optimal activity as demonstrated in the examples.  It is unclear whether Cas13d protein encoded by sequences having >=95% identify with SEQ ID NO: 189 also have comparable activity with the RfxCas13d demonstrated in the examples.  While the specification demonstrates working examples of RNA targeting activity of a specific member of the Cas13d family, whether Cas13d encoded by sequences having 95% and more identity with SEQ ID NO: 189 also have same activity is unpredictable.  
The state of prior art and the level of predictability in the art
A search in the sequence database does not find any sequence having 95% or more identity with SEQ ID NO: 189.  The prior art is silent on the Cas13d family nuclease, whereas posting filing art (Yan et al, see IDS) teaches identification of the Cas13d family, which differs from the previously characterized Cas13a and Cas13b in 3 significant respects: substantial smaller size, the lack of appreciable sequence constraints on the targeting flanking sequences, and an alternative mechanism for crRNA processing.  Yan et al. teaches that Cas13d may be potential candidates for new, highly efficient molecular tools that would be particularly suitable for in vivo delivery due to the small size of said proteins (see page 10, 1st col).  
With regard to the sequences having homology with SEQ ID NO: 189, the state of the art suggests that sequence identity alone is insufficient to accurately predict its asserted utility, and that sequence comparison should not be used solely to determine function. Bork (Genome Research, 10:348-400, 2000) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact sequencing itself is highly automated and accurate (page 398, column 1). One of the reasons for this inaccuracy is that the quality of data available is still insufficient. This is particularly true for data relating to protein function. Protein function is context dependent, and both molecular and cellular aspects must be considered (page 398, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply certain functionality (see page 399, Table 1 legend). Smith et al (Nature Biotechnology 15:1222-1223, 1997) also teaches that there are numerous cases in which proteins of very different function are homologous (page 1222, third column, last paragraph). Furthermore, Brenner (TIG 15:132-133, 1999) teaches the difficulty of accurately infer function from homology and clearly states that most homologs might have different molecular and cellular functions (column 2, second paragraph, page 132). Examples of pitfalls associated with comparative sequence analysis for predicting protein function in enzymes associated with modification of fatty acids are shown by Broun et al. (Science 282:1315-1317, 1998) and Van de Loo et al. (Proc. Natl. Acad. Sci. 92:6743-6747, 1995). Broun et al. teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. Similarly, Van de Loo et al. teaches that polypeptides of approximately 67% homology to a desaturase from Arabidopsis where found to be hydroxylases once tested for activity.  As such, even if the Cas13d encoded by SEQ ID NO: 189 has nuclease activity as demonstrated as RfxCas13d, whether proteins encoded by sequences having 95% homology with SEQ ID NO: 189 would have same function is unpredictable.
The skill in the art and the amount of experimentation required
In summary, neither the specification nor prior art teaches whether protein encoded by SEQ ID NO: 189 or its homolog 95% and above have same activity with the Rfx disclosed in the specification or prior art.  Since Cas13d is a new family of Type VI Cas system which differs from previously characterized Type VI members significantly, a skilled in the art would have to rely solely on the teaching from the specification to practice the claimed method.  However, the specification does not provide sufficient teaching with regard to the claimed class Cas13d having sequences 95% and more to SEQ IDNO: 189 and their function.  As such, a skilled artisan would have to engage in undue experimentation to practice the method as claimed.  Therefore, the claimed method is not enabled by the specification as filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10476825. Although the claims at issue are not identical, they are not patentably distinct from each other because the system or RNP (or cells comprising said system) claimed in the present application has the same Cas13d protein sequence, DR sequence and utility with the CRISPR system used in the targeting method claimed in the ‘825 patent. The claimed subject in the present application claims 1-30 thus overlaps in scope with the subject matter claimed in ‘825 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636